DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29-46 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Gauba et al. (U.S. Patent Number: 8,639,265).
Consider claim 29; Gauba discloses a method comprising: 
receiving, by a serving network node (e.g. RAN), from a terminal device, a plurality of reports comprising at least one indication of signal reception quality (col. 9, lines 39-42); 
determining, by the serving network node, an altitude position state of the terminal device based on comparing the at least one indication of the signal reception quality of the plurality of reports to a comparison model or based on comparing cells in the plurality of reports to information of cells in a certain area (col. 9, lines 11-25, 37-38), and requesting more reports from the terminal device for improved certainty of the determining (col. 9, lines 39-42), if needed [this is a conditional statement that MPEP 2111.04], and transmitting, as a part of a handover process, the determined altitude position state of the terminal device to a handover target network node (col. 9, line 61 – col. 10, line 8).
Consider claim 30; Gauba discloses the altitude position state comprises terrestrial or airborne (col. 10, lines 14-19).
Consider claim 31; Gauba discloses the at least one indication of the signal reception quality of the plurality of the reports comprises at least one of the following: at least one parameter representing received signal level in a cell provided by the serving network node (col. 9, line 63 – col. 10, line 8) and at least one parameter representing received signal level in at least one neighbor cell and wherein the comparison model comprises a decision equation using the at least one parameter representing wideband interference, a configuration parameter, an environment parameter and a decision line, and one of the following: the at least one parameter representing received signal level in the cell provided by the serving network node (col. 9, line 63 – col. 10, line 8), the at least one parameter representing received signal level in the at least one neighbor cell and at least one parameter indicating wideband interference level.
Consider claim 32; Gauba discloses the determining based on the comparing the cells in the plurality of the reports comprises: in the case the information on the cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state and the cells in the plurality of the reports match to the information, the altitude position state of the terminal device is determined as terrestrial (col. 8, lines 42-45; col. 9, lines 26-36; col. 9 line 67 – col. 10, line 19) and in the case the information on the cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state and the cells in the plurality of 3Docket No. NC102353-US-PCT Customer No. 73658the reports match to the information, the altitude position state of the terminal device is determined as airborne (col. 8, lines 39-42; col. 9, lines 26-36; col. 9 line 67 – col. 10, line 19).
claim 33; Gauba discloses detecting that the terminal device altitude position state has changed (col. 10, lines 52-55), and transmitting information on the altitude position state to the terminal device (col. 10, lines 9-19).
Consider claim 34; Gauba discloses transmitting, to the handover target node, mobility state information comprising at least one of the following: a type of the at least one indication of the signal reception quality of the plurality of the reports (col. 5, lines 22-33), the number of the plurality of the reports, time period during which the receiving and determining were carried out and a level of the certainty of the determining.
Consider claim 35; Gauba discloses transmitting, to the handover target node, mobility state information comprising at least one of the following: a type of the at least one indication of the signal reception quality of the plurality of the reports (col. 5, lines 22-33), the number of the plurality of the reports, time period during which the receiving and determining were carried out and a level of the certainty of the determining, wherein the mobility state information further comprises at least one of the following: a movement vector and at least one last received indication of the signal reception quality (col. 5, lines 22-33).
Consider claim 36; Gauba discloses  requesting more reports from the terminal device (col. 9, lines 39-42), by updating, by the serving network node, measurements triggers of the terminal device to more frequent reporting [e.g. transmit neighbor list messages (col. 9, line 67 – col. 10, line 8); and updating, in response to detecting that there is not any more need for the improved certainty, by the serving network node (col. 10, line 62 – col. 11, line 2), measurements triggers of the terminal device to less frequent reporting (col. 9, lines 39-42; col. 10, line 62 – col. 11, line 2).
Consider claim 37; Gauba discloses  causing sending from the serving network node to the terminal device a value for a configuration parameter [e.g. PN offsets of the pilot channels (col. 9, line 67 – col. 10, line 8)] and a value for an environment parameter for measurements report event triggers 
Consider claim 38; Gauba discloses a network node comprising: 
at least one processor (col. 3, lines 38-40, 45-52), and 
at least one memory comprising a computer program code, wherein the processor, the memory, and the 4Docket No. NC102353-US-PCT Customer No. 73658 computer program code are configured to cause the network node to (col. 3, lines 38-40, 53-67): 
determine an altitude position state of a terminal device, on which a plurality of reports comprising at least one indication of signal reception quality of the terminal device, or corresponding information, have been received, based on comparing the at least one indication of the signal reception quality of the plurality of reports to a comparison model or based on comparing cells in the plurality of reports to information of cells in a certain area (col. 9, lines 11-25, 37-38), and requesting more reports from the terminal device for improved certainty of the determining (col. 9, lines 39-42), if needed [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04], and 
transmit, as a part of a handover process, the determined altitude position state of the terminal device to a handover target network node (col. 9, line 61 – col. 10, line 8).
Consider claim 39; Gauba discloses further configured to cause the network node to determine the altitude position state of the terminal device based on a decision equation in the comparison model, the decision equation using a configuration parameter, an environment parameter and a decision line (col. 9, lines 11-25, 37-38), and one of the following: the at least one parameter representing received signal level in the cell provided by the serving network node (col. 9, line 63 – col. 10, line 8), the at least one parameter representing received signal level in the at least one neighbor cell and at least one parameter indicating wideband interference level.
claim 40; Gauba discloses cause the network node to determine the altitude position state of the terminal device, based on the comparing the cells in the plurality of the reports, to be as terrestrial in the case the information on the cells in the certain area comprises cells measurable by a terminal device having a terrestrial altitude position state and the cells in the plurality of the reports match to the information (col. 8, lines 42-45; col. 9, lines 26-36; col. 9 line 67 – col. 10, line 19), and to be as airborne in the case the information on the cells in the certain area comprises cells measurable by a terminal device having an airborne altitude position state and the cells in the plurality of the reports match to the information (col. 8, lines 39-42; col. 9, lines 26-36; col. 9 line 67 – col. 10, line 19).
Consider claim 41; Gauba discloses cause the network node to transmit to the handover target node, mobility state information comprising at least one of the following: a type of the at least one indication of the signal reception quality of the plurality of the reports (col. 5, lines 22-33), the number of the plurality of the reports, time period during which the receiving and determining were carried out and a level of the certainty of the determining.
Consider claim 42; Gauba discloses cause the network node to use in determining the altitude position state of the terminal device (col. 9, lines 26-36) mobility state information received as a handover target node of the terminal device, the mobility state information comprising at least one of the following: a type of the at least one indication of the signal reception quality of the plurality of the reports (col. 5, lines 22-33), the number of the plurality of the reports, time period during which the receiving and determining were carried out and a level of the certainty of the determining.
Consider claim 43; Gauba discloses detecting that the terminal device altitude position state has changed (col. 10, lines 52-55), and transmitting information on the altitude position state to the terminal device (col. 10, lines 9-19).
Consider claim 44; Gauba discloses a terminal device comprising: 

configure measurement report event triggers to be in accordance with a value for a configuration parameter [e.g. PN offsets of the pilot channels (col. 9, line 67 – col. 10, line 8)] and a value for an environment parameter (e.g. radio environment report message) in response to receiving the values from a serving network node (col. 5, lines 22-33); detect a measurement report event in response to an equation, which uses the configuration parameter, the environment parameter, a hysteresis and at least two different measured indications of the signal reception quality of the terminal device, being fulfilled (col. 9, lines 26-36; col. 9, line 63 – col. 10, line 19); and 
cause, in response to detecting a measurements report event (col. 9, lines 10-25), sending a measurements report from the terminal device to the serving network node (col. 9, lines 26-36, 39-42).
Consider claim 45; Gauba discloses cause the terminal device to update its altitude position state (e.g. handoff) in response to receiving information on the altitude position state of the terminal device from the serving network node [e.g. pilot channel signals (col. 5, lines 22-33).
Consider claim 46; Gauba discloses the value for the configuration parameter (e.g. PN offsets of the pilot channels) and the value for the environment parameter (e.g. radio environment report message) are received as a broadcast (col. 5, lines 22-33; col. 9, line 67 – col. 10, line 8) or in dedicated signaling.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646